DETAILED ACTION
Response to Amendment
In the amendment dated 2/15/22, the following has occurred: Claims 1 and 6-10  have been amended; Claims 2-4 are cancelled; and new Claims 12-14 have been added.
The terminal disclaimer filed on 2/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,840,508 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 and 5-14 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/30/2018.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that carbon black has higher content than carbon nanotube’s content.  However, Claim 9 appears to say that carbon black’s content can be either higher or lower (10:0.1 to 1:10) than the carbon nanotube’s content.  Thus, it is unclear if the range of Claim 9 refers to a different range or carbon black and CNT or the same range.

Claim Rejections - 35 USC § 103
Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012093797 (relying on Sun, US 20140027670, as cited on the ids) in view of Oki et al., US 20100230641 (hereinafter, Oki, as cited on the ids).
As to Claims 1, 6-7, and 12-14:
	Sun discloses a secondary battery (see “LITHIUM SECONDARY BATTERY”, Title) comprising:
	A cathode active material (see “a cathode…”, [0070]) of the following formula 
Liα1M1xM2y1M3z1M4wQ2+δ
	Wherein M1, M2 and M3 are selected from the group consisting of Ni, Co and Mn,
Where 0<a1≤1.1, 0≤x≤1, 0≤y1≤1, 0≤z1≤1, 0≤w≤0.1, and 0≤δ≤0.02 (see [0020]; “M1 concentration is constant… M2 and M3 concentrations have continuous concentration gradients from the core to the surface part…”, [0056, 0019, 0020]);
	Wherein at least one of the M1, M2, and M3 has a continuous concentration gradient from a central portion up to a surface portion of a cathode active material particle formed by the cathode active material [0056, 0099], and	
Where in M1 or Ni has a predetermined concentration, Co, has a decreasing concentration and Mn has an increasing concentration from the radius to the surface, respectively (see Fig. 1 below – note that M1 is lower at the central portion and higher at the surface portion).

    PNG
    media_image1.png
    554
    703
    media_image1.png
    Greyscale

Sun does not disclose: (a) the same ranges of x, y1, and z1; and (b) a conductive material or the ratio range.
Regarding (a) the same ranges of x, y1, and z1:
However, it would have been obvious to a skilled artisan to adjust the concentration ranges of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).

In the same field of endeavor, Oki also discloses a secondary battery having a lithium oxide cathode active material [0001, 0051] similar to that of Sun.  Oki further discloses that the cathode active material can be mixed with a conductive material mixture such as carbon nanotube and carbon black with a particle diameter of around 2-10 µm as to impart conductivity to the cathode electrode [0051, 0129, 0137-0139].
Oki further discloses that the carbon nanotube and the carbon black are mixed at a mixing ratio of 1:1 (see “2 parts by weight of carbon nanotube… 2 parts by weight of carbon black… particle diameter: 25 nm…”, [0125] – 2 parts by weight to 2 parts by weight is 1:1.  The disclosed value is within the claimed range, and the reference anticipates the claimed range), and further teaches that the amount of carbon black can be adjusted between 0.2 to 5 parts by weight with respect to 100 parts by weight of the positive electrode active material [0042].  In other words, 0.2 to 5 parts by weight of carbon black to 2 parts by weight of carbon nanotube is a mixing ratio of 0.1:1 to 5:2; thus, there are overlapped within the disclosed range and the claimed range. Oki further teaches that having the carbon black within the above range can effectively develop the auto agglutination force in the composite particle [0042].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].
Regarding the carbon lack does not have spherical shape, it would have been obvious to a person skilled in the art at the time of the invention to incorporate a spherical shape for the carbon black of Oki as Oki has taught that the carbon black particle has a diameter which corresponds to circular shapes such as a sphere, and incorporating a spherical shape also improves the reactive surface area and tap density in the electrode as opposed to non-spherical shape.  Furthermore, it would have 
However, it would have been obvious to a skilled artisan to adjust the concentration ranges of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 5:
	Sun discloses the cathode active material is Liα1M1xM2y1M3z1M4wQ2+δ where M4 is selected from the group consisting of Fe, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, B were w is 0 to  0.1 [0019-0020].
  As to Claim 8:
	Sun does not disclose a conductive material having spherical nanoparticle.
	However, Oki as discussed above teaches a mixture of carbon black and carbon nanotube.  Oki does disclose that the carbon black is a primary particle having a diameter of about 10 to 100 nm so it is a nanoparticle.
Regarding the carbon lack does not have spherical shape, it would have been obvious to a person skilled in the art at the time of the invention to incorporate a spherical shape for the carbon black of Oki as Oki has taught that the carbon black particle has a diameter which corresponds to circular shapes such as a sphere, and incorporating a spherical shape also improves the reactive surface area and tap density in the electrode as opposed to non-spherical shape.  Furthermore, it would have 
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].
As to Claim 9:
Sun does not disclose a conductive material or the claimed range of 10:0.1 to 1:10.
	Oki further discloses that the carbon nanotube and the carbon black are mixed at a mixing ratio of 1:1 (see “2 parts by weight of carbon nanotube… 2 parts by weight of carbon black… particle diameter: 25 nm…”, [0125] – 2 parts by weight to 2 parts by weight is 1:1.  The disclosed value is within the claimed range, and the reference anticipates the claimed range), and further teaches that the amount of carbon black can be adjusted between 0.2 to 5 parts by weight with respect to 100 parts by weight of the positive electrode active material [0042].  In other words, 0.2 to 5 parts by weight of carbon black to 2 parts by weight of carbon nanotube is a mixing ratio of 0.1:1 to 5:2; thus, there are overlapped within the disclosed range and the claimed range.  Oki further teaches that having the carbon black within the above range can effectively develop the auto agglutination force in the composite particle [0042].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].
However, it would have been obvious to a skilled artisan to adjust the mixing ratio of Oki to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 
As to Claim 10:
	Sun does not disclose a conductive material or the claimed range of 10:1 to 6:4.
	Oki further discloses that the carbon nanotube and the carbon black are mixed at a mixing ratio of 1:1 (see “2 parts by weight of carbon nanotube… 2 parts by weight of carbon black… particle diameter: 25 nm…”, [0125] – 2 parts by weight to 2 parts by weight is 1:1.  The disclosed value is within the claimed range, and the reference anticipates the claimed range), and further teaches that the amount of carbon black can be adjusted between 0.2 to 5 parts by weight with respect to 100 parts by weight of the positive electrode active material [0042].  In other words, 0.2 to 5 parts by weight of carbon black to 2 parts by weight of carbon nanotube is a mixing ratio of 0.1:1 to 5:2; thus, there are overlapped within the disclosed range and the claimed range.  Oki further teaches that having the carbon black within the above range can effectively develop the auto agglutination force in the composite particle [0042].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].
However, it would have been obvious to a skilled artisan to adjust the concentration ranges of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges 
As to Claim 11:
	Sun does not disclose conductive material having the claimed ratio.
In the same field of endeavor, Oki also discloses a secondary battery having a lithium oxide cathode active material [0001, 0051] similar to that of Sun.  Oki discloses the conductive material mixture has a content of 4 wt% relative to 100 wt% of the cathode active material as to impart sufficient conductivity to the cathode electrode (see “2 parts by weigh of carbon nanotube… 2 parts by weight of carbon black… particle diameter: 25 nm… 100 parts by weight of lithium manganate ground as a positive electrode”, [0125, 0051]  - 4 parts by weight to 100 parts by weight of the cathode active material is about 4 wt % relative to 100 wt% of the cathode active material). Oki further discloses that the cathode active material can be mixed with a conductive material mixture such as carbon nanotube and carbon black as to impart conductivity to the cathode electrode [0051].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black in the taught amount to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].  Furthermore, it would have been obvious to modify the amount of carbon black to achieve the claimed range as taught by Oki, because Oki teaches that the amount of carbon black can be adjusted as to change the conductivity of the electrode and that the carbon black within the above range can effectively develop the auto agglutination force in the composite particle [0042].

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that Sun and Oki do not teach the same selection of the optimal type and mixing ratio.  Specifically, applicant appears to argue that Sun does not teach the carbon black and carbon nanotube (CNT) conductive material,  Oki does but Oki does not teach the same range.  Thus, the office argues that Oki does teach an overlapping range with sufficient specificity as to anticipate the claimed range or clearly render the claimed range obvious.
Oki teaches that the range of carbon black can be between 0.2 to 5 parts by weight and teaches that 2 parts by weight of CNT can be used in all example [0042, 0125].  In Table 2 of Oki, Oki shows several examples [0125, 0127, 0128]:

    PNG
    media_image2.png
    681
    1128
    media_image2.png
    Greyscale

Oki teaches how the use of carbon nanotube and carbon black are needed to provide the conductive characteristics in the battery and affect the discharge characteristics of the batteries ([0125], Table 2).  


    PNG
    media_image3.png
    228
    837
    media_image3.png
    Greyscale

For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723